DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species II in the reply filed on 28 January 2021 is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a process of receiving and classifying the image data, which appears to be related information in a way that can be performed mentally by human (See MPEP 2106.04(a)(2) and Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351, 119 USPQ2d 1739, 1739 (Fed. Cir. 2016)) or considered as mathematical concepts such as “concepts relating to performing mathematical calculations.” See MPEP 2106.04(a)-Part IV; See Dlgitech image Techs., LLC v. Electronics for imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014).
This judicial exception is not integrated into a practical application. In particular, the claim explicitly discloses the process being implemented by a processing device and a memory. However, the processing device and the memory in both steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to considering the abstract idea into a practical application, the additional element of using a processing device and a memory to perform time-space denoising amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, claim 1 cannot be eligible under 35. U.S.C. 101.
b.	Regarding claims 2-6, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the same abstract idea identified in claim 1 with additional elements, which make the scope a little bit narrower. However, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. For the same reasons set forth above, the claims are not patent eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousselle et al. (US 2016/0098820 A1).
a.	Regarding claim 1, Rousselle discloses an improved, computer-implemented method for time-space de-noising of distributed sensor data configured as part of a distributed sensor system, the improved method CHARACTERIZED BY: simultaneously de-noising both time domain and spatial domain data (Rousselle discloses the denoising process, adaptive filtering and the space-time filtering at ¶¶0057-0059 and 0073-0074; claim 9). 
b.	Regarding claim 2, Rousselle discloses FURTHER CHARACTERIZED BY:  the simultaneous de-noising is performed in real-time concurrently with sensing operation (Rousselle discloses real-time rendering at ¶0016).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rousselle et al. (US 2016/0098820 A1) in view of Kaino et al. (US 2009/0136146 A1).
a.	Regarding claim 3, Rouselle does not explicitly disclose the limitations in claim 3. 
Kaino discloses the limitation recited in claim 3 (Kaino discloses the coordinates represented as 2D with time at ¶¶0288-0289).

The suggestion/motivation would have been to provide “detection precision of a motion vector can be improved by determining the ratio of one-sided gradient pixels which have a gradient in either the horizontal direction or vertical direction of valid pixels within a computation block” (Kaino; ¶0001).
b.	Regarding claim 4, the combination applied in claim 3 discloses the limitation recited in claim 4 (Kaino discloses utilizing the coordinates of 2D with time and calculating form a reference (xo,yo, to) at ¶¶0288-0291).
c.	Regarding claim 5, the combination applied in claim 3 discloses the limitation recited in claim 5 (Kaino discloses utilizing the coordinates of 2D with time and calculating form a reference (xo,yo, to) at ¶¶0288-0291).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN W LEE/Primary Examiner, Art Unit 2664